Exhibit 10.1

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT, dated as of February 16, 2007 (this
“Agreement”), is entered into between D. Paul Jones, Jr. (“Executive”), Banco
Bilbao Vizcaya Argentaria SA, a private-law entity organized under the laws of
Spain (“BBVA”), and Compass Bancshares Inc., a Delaware corporation (the
“Company”, and together with BBVA, the “Employer”).

     WHEREAS

     A. BBVA is entering into a Transaction Agreement , dated as of the date of
this Agreement (the “Transaction Agreement”), with the Company.

     B. BBVA has determined that it is in the best interests of it and its
shareholders to assure that the Company will have the continued dedication and
service of Executive following the effective time of the transaction (the
“Transaction”) provided for in the Transaction Agreement (the “Effective Time”).

     NOW, THEREFORE, as an inducement to and condition of BBVA’s willingness to
enter into the Transaction Agreement and in consideration of the mutual
covenants contained in this Agreement, Executive, the Company and BBVA agree as
follows:

     1. Title; Duties. During the Employment Period (as defined below),
Executive shall serve as Chief Executive Officer of the Company as it is
comprised as of the Effective Time and shall become Chief Executive Officer of
the bank that results from the intended combination of BBVA’s three subsidiary
banks in Texas with Compass Bank (the “Bank”) following such combination, and
shall report directly to the Chief Executive Officer of BBVA USA. During the
Employment Period, Executive shall serve as a member of the Board of Directors
of the Bank and the Board of Directors of BBVA USA. The duties of Executive
shall be those duties that are commensurate (including appropriate authority and
responsibilities) with Executive’s positions.

     2. Term of Agreement.

     (a) Contingent on Effective Time. This Agreement shall become effective as
of the Effective Time. If the Transaction Agreement or Executive’s current
employment with the Company terminates for any reason before the Effective Time,
this Agreement will terminate and be null and void ab initio and there will be
no liability of any kind of either party to the other under this Agreement;
provided, however, that Section 12(b) hereof shall become immediately effective
upon Executive’s execution of this Agreement.

     (b) Term of Employment. Unless terminated earlier pursuant to the
provisions of this Agreement, the Company will employ Executive from the period
beginning on the Effective Time and ending eighteen (18) months following the
Effective Time (the “Scheduled Expiration Date”). The period during which
Executive is employed by the Company pursuant to this Agreement shall be
referred to as the “Employment Period.”

     3. Performance. Executive will use good faith efforts to discharge his
responsibilities to the best of his ability. During the Employment Period,
Executive will devote substantially all of his business time (excluding any
periods of vacation and sick leave to which Executive is entitled), attention
and efforts to the responsibilities of his employment under this Agreement.
During the Employment Period, it shall not be a violation of this Agreement for
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (c) manage personal investments, so long as such activities do
not interfere with the performance of Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by Executive prior to the Effective Time, the continued conduct of
such activities subsequent to the Effective Time shall not thereafter be deemed
to interfere with the performance of Executive’s responsibilities to the
Company. During the Employment Period, Executive shall perform his duties at the
Company’s corporate headquarters as of immediately prior to the Effective Time.

--------------------------------------------------------------------------------

      4. Salary and Benefits.

     (a) Base Salary. The Company shall, during the Employment Period, pay
Executive an annual base salary of $1,100,000. Such salary shall be paid in
accordance with the Company’s payroll practices as in effect from time to time
(but no less frequently than monthly). Executive’s base salary shall be reviewed
annually for possible increase consistent with BBVA USA’s compensation practices
for senior executives located in the United States, but in no event shall the
base salary increase be less than the average level of increase of base salaries
of peer executives as provided by comparable U.S. public companies to executives
with similar duties and responsibilities to Executive.

     (b) Annual Incentive Award. With respect to each fiscal year during the
Employment Period, Executive shall be eligible to receive a target annual
incentive award in an amount no less than 250% of Executive’s then-current
annual base salary. The amount of any annual incentive award payable to
Executive shall be consistent with the Company’s past practices and methodology,
as adjusted to take into consideration the effects of the Transaction, and shall
be based on the achievement of performance goals that are no less favorable to
Executive than the performance goals established under the Company’s annual
incentive compensation plan applicable to Executive as in effect immediately
prior to the Effective Time; provided, however, that with respect to fiscal year
2007, regardless of performance, the Company shall pay to Executive a guaranteed
annual incentive award of no less than 250% of Executive’s then-current base
salary (the “Guaranteed Annual Incentive Award”). Notwithstanding the foregoing,
except as otherwise provided in this Agreement upon certain terminations of
employment, in order to be eligible to receive an annual incentive award in
respect of any year, Executive must be employed by the Company at the time the
annual incentive award is paid (which will be on or before March 15 of the year
following which such annual incentive award was earned). The annual incentive
award shall be paid in cash.

     (c) Change in Control Payment. On January 1, 2008 or such earlier date as
is permitted under Section 409A of the Code, the Company shall pay to Executive
a lump sum cash payment equal to the amount determined in accordance with
Section 6(a)(i)(B) of the Amended and Restated Employment Agreement, dated as of
January 23, 2007, between the Company and Executive (the “Prior Agreement”)
(using the Guaranteed Annual Incentive Award as the “Bonus Amount” for purposes
of calculating such amount), regardless of whether Executive remains employed by
the Company on the date on which such payment is to be made.

     (d) Annual Grant of Restricted Stock. BBVA shall grant to Executive an
award of restricted common stock of BBVA on each of the Effective Time (or as
soon as practicable thereafter) and the first anniversary of the Effective Time,
with the grant date value of each grant equal to three (3) times Executive’s
then-current annual base salary. Each restricted stock award shall vest in equal
monthly installments during the eighteen (18) month period following the date of
grant; provided, however, that if Executive’s employment is terminated for death
or Disability, by the Company without Cause or by Executive for Good Reason, any
restricted stock award granted pursuant to this Section 4(d) shall immediately
vest in accordance with Sections 5(a) and 6(a) hereunder. Notwithstanding the
foregoing, Executive must be employed by the Company on the date of grant in
order to receive a restricted stock award.

     (e) Reimbursement of Business Expenses. The Company shall reimburse
Executive for all out-of-pocket business expenses incurred by Executive in the
course of his duties, in accordance with the Company’s policies as in effect
from time to time. Executive shall be required to submit to the Company
appropriate documentation supporting such out-of-pocket business expenses as a
prerequisite to reimbursement in accordance with such policies.

     (f) Executive Benefits. During the Employment Period, the Company will (i)
provide Executive with benefits, fringe benefits and perquisites on a basis no
less favorable than the benefits, fringe benefits and perquisites provided to
Executive immediately prior to the date hereof, and (ii) continue in effect and
honor the obligation under the Company’s Special Supplemental Retirement Plan as
amended and restated as of January 1, 2005, as in effect on the date hereof, and
the Company’s deferred compensation plans on substantially the same terms as in
effect immediately prior to the Effective Time.

2

--------------------------------------------------------------------------------

     (g) Vacation. Executive will be entitled to paid annual vacation during the
Employment Period (totaling at least four weeks a year) on a basis that is at
least as favorable as that provided to other senior executives.

     5. General Termination Provisions.

     (a) Death or Disability. Prior to the Scheduled Expiration Date, the
Company may terminate Executive’s employment due to Disability. If employment is
so terminated or terminates as a result of Executive’s death, the Company shall
(i) pay or provide for all Accrued Obligations and the Other Benefits and (ii)
continue to provide the Welfare Benefits (to the extent applicable), and each
restricted stock award shall vest.

     (b) Termination by the Company for Cause or by Executive without Good
Reason (Including Termination Upon the Scheduled Expiration Date). Prior to the
Scheduled Expiration Date, the Company may terminate Executive’s employment
immediately for Cause and Executive may terminate his employment without Good
Reason (which, for purposes of this Section 5(b), shall include Executive’s
termination of employment upon the Scheduled Expiration Date). Upon such
termination, the Company shall pay or provide the Accrued Obligations (except
that the Company shall not be obligated to pay a pro-rata annual incentive award
for the year of termination pursuant to clause (iii) of Section 9(a) upon a
termination for Cause) and the Other Benefits. The Company may place Executive
on unpaid leave for up to thirty (30) consecutive days while it is determining
whether there is a basis to terminate Executive’s employment for Cause. In
addition, upon a termination by Executive without Good Reason, the Company shall
continue to provide Executive with the Welfare Benefits.

     (c) Termination by the Company without Cause or by Executive for Good
Reason. Prior to the Scheduled Expiration Date, the Company may terminate
Executive’s employment without Cause or Executive may terminate his employment
for Good Reason upon thirty (30) days prior written notice. Upon such
termination, the Company shall pay or provide the amounts described in Section
6(a) below. The Company may elect to place Executive on paid leave for all or
part of this advance notice period.

     (d) Limits. On any termination in accordance with this Section 5 or
following the Scheduled Expiration Date, the Company shall have no further
obligation to make payments under this Agreement other than as specifically
provided for in Sections 5, 6 and 8. Nothing contained herein shall limit or
affect Executive’s rights and the Company’s obligations to timely pay or provide
to Executive any other amounts or benefits required to be paid or provided or
which Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its affiliates through the
date of termination (other than amounts in the nature of severance pay or that
could have been earned in respect of periods following the termination) (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

     6. Termination Provisions.

     (a) Termination Without Cause or by Executive for Good Reason. If, prior to
the Scheduled Expiration Date, the Company terminates Executive’s employment
without Cause or if Executive terminates his employment for Good Reason, then
the Company shall:

          (i) pay to Executive in one lump sum as soon as reasonably practicable
following such termination (but in no event later than thirty (30) days after
the date of termination) an amount in cash equal to the sum of (a) the Accrued
Obligations and (b) an amount equal to the product of (A) the sum of Executive’s
then-current base salary and the Guaranteed Annual Incentive Award and (B) the
greater of (x) one (1) and (y) the number of whole and partial months remaining
from the date of termination until the Scheduled Expiration Date, divided by 12
(the greater of (x) and (y), the “Severance Multiple”);

          (ii) for a period equal to the Severance Multiple, continue to provide
Executive with welfare benefits under Section 6(a)(ii) of the Prior Agreement,
and thereafter and for the remainder of Executive’s life, provide healthcare
benefits consistent with Section 6(a)(ii) of the Prior Agreement (collectively,
the “Welfare Benefits”); and

3

--------------------------------------------------------------------------------

          (iii) accelerate all equity or cash long-term incentive awards
(including the restricted stock granted under Section 4(d)) granted to Executive
after the Effective Time, and such equity and/or awards shall vest in full and
any restrictions shall lapse.

     (b) Limits. The Company’s obligation to make any payments to Executive upon
termination of Executive without Cause or for Good Reason as described in
Section 6(a) (other than Accrued Obligations) is contingent upon the
effectiveness of Executive’s execution of a Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A (the “Release”). On any
termination entitling Executive to the payments and benefits under Section 6(a),
the Company and its affiliates shall have no further obligation to make payments
under this Agreement other than as specifically provided for in Sections 6(a)
and 8, and Executive shall not be eligible to receive any other severance
benefits under any severance or termination plan, program, policy or arrangement
maintained by the Company or its affiliates. Nothing contained herein or in the
Release shall limit or affect Executive’s rights and the Company’s obligations
to timely pay or provide to Executive the Other Benefits.

     7. Covenants Not to Compete or Solicit Company Clients and Executives;
Confidential Information.

     (a) Restricted Period. The “Restricted Period” is the period beginning at
the Effective Time and ending one year after the date Executive’s employment
terminates for any reason.

     (b) Non-Compete and Non-Solicitation. During the Restricted Period,
Executive shall not directly or indirectly, either individually or as a
stockholder, director, officer, consultant, independent contractor, employee,
agent, member or otherwise of or through any corporation, partnership,
association, joint venture, firm, individual or otherwise (hereinafter “Firm”)
or any other capacity:

          (i) Carry on or engage in a business that competes with the business
of the Company within 100 miles of any city where Executive engaged in Company
business, Executive had responsibility, other Company employees that were
supervised by Executive worked, or Executive otherwise conducted business for
the Company;

          (ii) With respect to any product or service offered by or available
from the Company, solicit, directly or indirectly, or do business with any
customer of the Company called on, serviced by, or contacted by Executive in any
capacity, or otherwise known to Executive by virtue of Executive’s employment
with the Company in any state in which Executive was employed by the Company or
any state in which the customer does business; or

          (iii) Solicit, directly or indirectly, any employee of the Company to
leave his or her employment with the Company for any reason. For purposes of
this Agreement, the Company and Executive agree that Executive shall be presumed
to have solicited an employee in violation of this Agreement if such employee is
hired by Executive or his Firm within six (6) months of Executive’s last
employment date with the Company.

     (c) Confidential Information. During the Employment Period, the Company
shall provide confidential information to Executive and, Executive agrees,
during the term of his employment and thereafter, not to use, divulge, or
furnish or make accessible to any third party, company, corporation or other
organization (including, but not limited to, customers, competitors or
governmental agencies), without the Company's prior written consent, any trade
secrets, customer lists, information regarding customers, or other confidential
information concerning the Company or its business, including without
limitation, confidential methods of operation and organization, trade secrets,
confidential matters related to pricing, markups, commissions and customer
lists. Executive and the Company agree that every customer which Executive
services in any way while employed at the Company is a customer of the Company
and not a customer of Executive, individually.

4

--------------------------------------------------------------------------------

     (d) Survival. Any termination of Executive’s employment, of the Employment
Period or of this Agreement (or breach of this Agreement by Executive or the
Company) shall have no effect on the continuing operation of this Section 7.

     (e) Validity. The terms and provisions of this Section 7 are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected.

     (f) Consideration. The parties acknowledge that this Agreement would not
have been entered into and the benefits described herein would not have been
promised in the absence of Executive’s promises under this Section 7.

     (g) Specific Enforcement. Executive agrees that the restrictions contained
in this Section 7 are necessary and reasonable for the protection of the
business and goodwill of the Company, and Executive agrees that any breach of
this Section 7 will cause the Company substantial and irrevocable damage and,
therefore, the Company shall have the right, in addition to any other remedies
it may have, to seek specific performance and injunctive relief, without the
need to post a bond or other security. Executive agrees that the period during
which the covenants contained in this Section 7 shall be effective shall be
computed by excluding from such computation any time during which Executive is
in violation of any provision of Section 7. Executive agrees that if any
covenant contained in this Section 7 is found by a court of competent
jurisdiction to contain limitations as to time, geographic area, or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court may reform such covenant to the extent necessary to cause the
limitations contained in such covenant as to time, geographic area, and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interests of
the Company and to enforce the covenant as reformed.

     (h) Notice to New Employers. If Executive accepts employment with any other
person or entity while any of Section 7(b) or 7(c) is in effect, Executive will
provide the prospective employer with written notice of the provisions of this
Section 7 and will deliver a copy of the notice to the Company.

     8. Certain Additional Payments by the Company.

     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
8) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or if any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

     (b) Subject to the provision of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm selected by Executive in Executive’s sole discretion
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to Executive within five days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it will, at the same time
as it makes that determination, furnish the Company and Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return will not result in the imposition

5

--------------------------------------------------------------------------------

of a negligence of similar penalty. Any determination by the Accounting Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts its remedies pursuant to Section 8(c) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.

     (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

          (i) give the Company any information reasonably requested by the
Company relating to such claim,

          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

          (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and

          (iv) permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, direct Executive
to contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that the Company shall indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such contest; and further provided that any extension of the statue of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

     9. Definitions.

     (a) Accrued Obligations. “Accrued Obligations” shall mean, as of
Executive’s termination of Employment, (i) Executive's unpaid base salary
through the date of termination, (ii) any earned, but unpaid annual incentive
award, (iii) a pro-rata annual incentive payment based upon the Guaranteed
Annual Incentive Award, and (iv) accrued and unused vacation pay. Accrued
Obligations shall be paid to Executive, or his estate or beneficiary, as
applicable, in a lump sum in cash within thirty (30) days of the date of
Executive’s termination.

6

--------------------------------------------------------------------------------

     (b) Cause. Termination of employment for “Cause” shall mean: Executive’s
(i) commission of a felony or a crime involving moral turpitude that is in
either event materially and demonstrably injurious to the Company, (ii)
substantial dependence or addiction to any drug illegally taken or to alcohol
that is in either event materially and demonstrably injurious to the Company or
(iii) willful dereliction of duties or gross misconduct that is in either event
materially and demonstrably injurious to the Company.

     Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause hereunder unless and until there shall have been delivered
to Executive a termination notice from the Board of Directors of BBVA USA that
(x) states that Executive is being terminated for Cause, (y) indicates the
subsection of this definition that the Company is relying on and (z) provides
reasonable detail of the facts providing the basis for that reliance and during
a reasonable time to cure thereafter Executive has failed to cure in all
material respects any default or other circumstance upon which the termination
for Cause is proposed to be based. Such determination may only be made by the
Board of Directors of BBVA USA (or the Board of Directors of BBVA) and Executive
shall be permitted to respond and defend himself before the applicable Board of
Directors with legal counsel. The failure to include any fact in a termination
notice that contributes to a showing of Cause does not preclude Company from
asserting that fact in enforcing its rights under this Agreement.

     (c) Disability. “Disability” shall occur if Executive is incapacitated and
absent from his duties hereunder on a full-time basis for four (4) consecutive
months or for at least one hundred eighty (180) days (which need not be
consecutive) during any twelve (12) month period. Executive shall be entitled to
the disability benefits generally available to executives of the Company, and
the disability payment provided for in Section 5(a) hereof shall be apart from
and in addition to any disability benefits generally available to executives of
the Company.

     (d) Good Reason. “Good Reason” shall mean (i) the failure of the Company to
appoint or reappoint Executive to the positions set forth in this Agreement at
the times set forth therein (other than for Cause, death or Disability); (ii)
the assignment to Executive of any duties inconsistent with his positions,
authority, duties or responsibilities as contemplated by this Agreement or an
adverse change in Executive’s reporting relationship as set forth in this
Agreement; (iii) failure by the Company to comply with any of the
compensation-related provisions of this Agreement; or (iv) requirement that
Executive’s services be rendered primarily at a location other than the
Company’s corporate headquarters as of immediately prior to the Effective Time.

     Notwithstanding the foregoing, Executive shall not be deemed to have
terminated his employment for Good Reason hereunder unless and until there shall
have been delivered to the Company a termination notice that (x) states that
Executive is terminating his employment for Good Reason, (y) indicates the
subsection of this definition that Executive is relying on and (z) provides
reasonable detail of the facts providing the basis for that reliance. The
Company shall have a reasonable opportunity to cure to the extent curable for
thirty (30) days following receipt of written notice from Executive of Good
Reason. The failure to include any fact in a termination notice that contributes
to a showing of Good Reason does not preclude Executive from asserting that fact
in enforcing its rights under this Agreement.

     10. Compliance with Section 409A of the Code. To the extent required to
comply with Section 409A of the Code (and the regulations thereunder), any
compensation to be paid or benefits to be provided in connection with
Executive’s termination of employment will be delayed until the earliest day on
which such payments could be made or benefits provided in compliance (at which
point all payments so-delayed shall be provided in one lump sum), provided that
there shall not be a lapse in the Welfare Benefits coverage.

     11. Governing Law. This Agreement is made and entered into in the State of
Delaware, without regard to conflict of laws rules, and the laws of Delaware
shall govern its validity and interpretation in the performance by the parties
of their respective duties and obligations.

     12. Entire Agreement; Consent.

     (a) This Agreement constitutes the entire agreement between the parties
concerning the employment of Executive and from and after the Effective Time,
supercedes any prior written agreements relating to the subject matter hereof,
including without limitation the Prior Agreement, and there are no
representations,

7

--------------------------------------------------------------------------------

warranties or commitments, other than those in writing executed by all of the
parties. Executive acknowledges and agrees that from and after the Effective
Time the Company shall have no obligations to Executive under the Prior
Agreement and Executive is not entitled to any payments or benefits thereunder.

     (b) Executive’s acknowledges and agrees that the Company’s execution of
this Agreement satisfies the provisions of Section 10(c) of his Prior Agreement
(and thereby waives his right to terminate his employment for Good Reason
pursuant to Section 5(c)(v) of the Prior Agreement).

     (c) Executive expressly consents to the treatment of his outstanding stock
options as contemplated by Sections 1.5 and 2.7 of the Transaction Agreement, if
and to the extent any such consent is required.

     13. Indemnification. Following the date of this Agreement, the Company
shall not take any action to amend the Company’s Articles of Incorporation, or
to amend any articles of incorporation or association of any corporation or
bank, respectively, that is an affiliate of the Company, if such amendment would
adversely affect Executive’s right to receive indemnification from such
corporation or bank.

     14. Arbitration. Except as otherwise expressly provided herein, any
dispute, controversy, or claim arising out of or relating to this Agreement or
breach thereof, or arising out of or relating in any way to the employment of
Executive or the termination thereof, shall be submitted to binding arbitration
in accordance with the Voluntary Labor Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction. In reaching his or her
decision, the arbitrator shall have no authority to ignore, change, modify, add
to or delete from any provision of this Agreement, but instead is limited to
interpreting this Agreement. In the case of any arbitration or subsequent
judicial proceeding arising in connection with this Agreement, Executive shall
be awarded attorneys’ fees for claims brought or defenses mounted by Executive
in good faith.

     15. Assistance in Litigation. Executive shall make himself available, upon
the request of the Company, to testify or otherwise assist in litigation,
arbitration, or other disputes involving the Company, or any of the directors,
officers, Executives, subsidiaries, or parent corporations of either, at no
additional cost during the term of this Agreement or at any time following the
termination of Executive’s employment for any reason.

     16. Notices. Any notice or communication required or permitted to be given
to the parties shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or to such other address as the party addressed may have substituted
by notice pursuant to this Section.

(a)   If to the Company:       Compass Bancshares Inc.     15 South 20th Street
    Birmingham, Alabama 35233     Attention: D. Paul Jones, Jr.       with a
copy to BBVA:       BBVA USA     10001 Woodloch Forest Drive, Suite 610,     The
Woodlands, Texas 77380     Attention: Peter Paulsen and Joaquin Gortari   (b)  
If to Executive, to his address currently on file with the Company.   (c)   If
to BBVA:       BBVA USA


8

--------------------------------------------------------------------------------

  10001 Woodloch Forest Drive, Suite 610,   The Woodlands, Texas 77380  
Attention: Peter Paulsen and Joaquin Gortari


     17. Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. This
Agreement shall inure to the benefit of and be enforceable by the Company and
any of its successors and assigns. The Company and BBVA will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or BBVA to assume expressly and agree to satisfy all of the obligations
under this Agreement in the same manner and to the same extent that the Company
or BBVA would be required to satisfy such obligations if no such succession had
taken place. As used in this Agreement, “Company” and “BBVA” shall mean the
Company and BBVA as hereinbefore defined and any successor to their respective
businesses and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

     18. No Mitigation of Amounts Payable Hereunder. Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by
Executive as the result of employment by another employer after the date of
termination, or otherwise. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.

     19. Advice of Counsel. EXECUTIVE ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, HE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.

     20. Captions. The captions of this Agreement are inserted for convenience
and are not part of the Agreement.

     21. Severability. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any other respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement. This
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been a part of the Agreement and there shall be deemed
substituted therefore such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law.

     22. Survivorship. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto
(including, without limitation, Executive’s rights under Section 8 of this
Agreement) shall survive such expiration or other termination to the extent
necessary to carry out the intentions of the parties under this Agreement.

     23. Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

     24. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall together constitute one in the same Agreement.

9

--------------------------------------------------------------------------------

               IN WITNESS THEREOF, each of BBVA, the Company and Executive have
caused this Agreement to be executed as of the date first above written.  
EXECUTIVE:       /s/ D. Paul Jones, Jr.  

--------------------------------------------------------------------------------

  D. Paul Jones, Jr.       Banco Bilbao Vizcaya Argentaria SA:       By:  /s/
Gonzalo Toraño Vallina  

--------------------------------------------------------------------------------

  Name: Gonzalo Toraño Vallina   Title:  Head of Corporate Development      
Compass Bancshares Inc.:       By:  /s/ Jerry W. Powell   

--------------------------------------------------------------------------------

  Name: Jerry W. Powell   Title:  General Counsel and Secretary 


--------------------------------------------------------------------------------

Exhibit A

Release

     For and in consideration of the payments and other benefits described in
the employment agreement dated as of February __, 2007 (the “Agreement”) between
Compass (the “Company”), Banco Bilbao Vizcaya Argentaria SA, a private-law
entity organized under the laws of Spain (“BBVA”) and ___________ (the
“Executive”) and for other good and valuable consideration, Executive hereby
releases the Company, BBVA, their divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, officers, directors, trustees,
employees, agents, shareholders, administrators, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”), his separation from employment with the
Affiliated Entities or derivative of Executive’s employment, which Executive now
has or may have against the Released Parties, whether known or unknown to
Executive, by reason of facts which have occurred on or prior to the date that
Executive has signed this Release. Such released claims include, without
limitation, any and all claims under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section
2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201
et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C. Section
12101 et. seq. the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C.
Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.
Section 701 et. seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et. seq., and any and all state or local laws regarding employment
discrimination and/or federal, state or local laws of any type or description
regarding employment, including but not limited to any claims arising from or
derivative of Executive’s employment with the Affiliated Entities, as well as
any and all claims under state contract or tort law.

     Executive has read this Release carefully, acknowledges that Executive has
been given at least 21 days to consider all of its terms and has been advised to
consult with any attorney and any other advisors of Executive’s choice prior to
executing this Release, and Executive fully understands that by signing below
Executive is voluntarily giving up any right which Executive may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. Executive also
understands that Executive has a period of seven days after signing this Release
within which to revoke his agreement, and that neither the Company, BBVA nor any
other person is obligated to make any payments to Executive pursuant to Section
6(a) of the Agreement until eight days have passed since Executive’s signing of
this Release without Executive’s signature having been revoked, other than the
Accrued Obligations and the Other Benefits (in each case, as defined in the
Agreement). Finally, Executive has not been forced or pressured in any manner
whatsoever to sign this Release, and Executive agrees to all of its terms
voluntarily.

     Notwithstanding anything else herein to the contrary, this Release shall
not affect: the obligations of the Company or BBVA set forth in the Agreement or
other obligations to pay vested and earned benefits that, in each case, by their
terms, are to be performed after the date hereof by the Company or BBVA
(including, without limitation, obligations to Executive under any qualified or
non-qualified retirement plan or other benefit or deferred compensation plan,
all of which shall remain in effect in accordance with their terms); obligations
to indemnify Executive respecting acts or omissions in connection with
Executive’s service as a director, officer or employee of the Affiliated
Entities; or any right Executive may have to obtain contribution in the event of
the entry of judgment against Executive as a result of any act or failure to act
for which both Executive and any of the Affiliated Entities are jointly
responsible.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 Date  


--------------------------------------------------------------------------------